[Cite as Turfco Landscaping, Inc. v. Shenigo, 2021-Ohio-4259.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

 TURFCO LANDSCAPING, INC.,                                 CASE NO. 2020-P-0006

                  Plaintiff-Appellee,
                                                           Civil Appeal from the
         -v-                                               Court of Common Pleas

 FRANK SHENIGO,
                                                           Trial Court No. 2017 CV 00203
                  Defendant-Appellant.


                                              OPINION

                                    Decided: December 6, 2021
                                  Judgment: Affirmed as modified


 Jack B. Cooper, Milligan Pusateri Co., LPA, P.O. Box 35459, 4684 Douglas Circle,
 N.W., Canton, OH 44735 (For Plaintiff-Appellee).

 Tyler J. Whitney, Burdon & Merlitti, 137 South Main Street, Suite 201, Akron, OH 44308
 (For Defendant-Appellant).


THOMAS R. WRIGHT, J.

        {¶1}    Appellant, Frank Shenigo (“Shenigo”), appeals the trial court’s judgment in

favor of appellee, Turfco Landscaping, Inc. (“Turfco”), in the amount of $75,506.04. The

judgment is modified to $75,505.88 and affirmed as modified.

        {¶2}    Beginning in 2012, Turfco, a landscaping and snow removal company,

leased commercial property from Shenigo to store equipment and vehicles. Turfco filed

suit against Shenigo in 2017 for replevin, conversion, breach of contract, tortious

interference with business contracts and relationships, and punitive damages. Turfco
alleged that “Shenigo and/or his agents have recently locked Turfco out of the Property

and wrongfully taken possession of Turfco’s property, purposely and intentionally

damaging it, and refused to release certain vehicles and equipment belong to Turfco.”

Shenigo answered and filed a counterclaim for breach of contract, property damage, and

conversion.

          {¶3}   The case was tried to a magistrate, who decided that judgment should be

granted against Shenigo on the complaint and counterclaim in the amount of

$133,259.06. The magistrate made the following relevant findings of fact and conclusions

of law:

                 On or about February 2, 2017, Defendant caused Plaintiff to
                 be locked out [of] the premises. * * * Defendant refused to
                 explain the reasoning for the lockout to Plaintiff. When
                 Defendant locked out Plaintiff from the property, Plaintiff’s
                 business equipment was in the buildings on the property and
                 Plaintiff had no access to [the] same. Due to the lockout,
                 Plaintiff could not continue to maintain his landscaping/snow
                 removal contracts. Plaintiff lost customers and contracts due
                 to his inability to perform services as his commercial
                 equipment was inaccessible. Plaintiff lost profits and had to
                 cease business due to the lost business.

                 Plaintiff’s sales for the period of February 1, 2016 through
                 March 15, 2016 were $38,243.65 pursuant to business
                 records. Plaintiff’s sales for February 1, 2017 through March
                 15, 2017, during the lockout, were $9,569.20 pursuant to
                 business records.

                 Plaintiff’s sales for the period of February 1, 2016 through
                 June 1, 2016 were $211,036.10 pursuant to business records.
                 Plaintiff’s sales for the period of February 1, 2017 through
                 June 1, 2017 were $22,271.00 pursuant to business records.

                 One of the clients that Plaintiff lost was Ramco, which was
                 responsible for $114,570.00 in sales from February 1, 2016
                 through June 1, 2016. The Ramco sales were $0 in sales for
                 2017. Shane Polen [the owner of Turfco] testified that Ramco


                                              2

Case No. 2020-P-0006
             canceled the contract because Plaintiff could not serve
             Ramco during the lockout.

             Another client that Plaintiff lost due to the lockout was H.M.
             Miller, which was responsible for $44,959.50 in sales from
             February 1, 2016 through June 1, 2016. The H.M. Miller sales
             were $0 in 2017.

             Plaintiff’s profit margin on its work was 60% of sales. Plaintiff
             lost $188,765.10 in sales as a result of the lockout or
             $113,259.06 in profit.

      {¶4}   Shenigo filed objections to the magistrate’s decision, to which Turfco

responded in opposition. The trial court upheld the magistrate’s decision in Turfco’s favor

on the complaint and counterclaim but sustained one of Shenigo’s objections as to the

amount of damages. The trial court found that “the Magistrate incorrectly calculated the

damages and awarded Plaintiff 60% profit loss instead of the testified to amount of 40%

profit loss” and, accordingly, reduced the damages award to $75,506.04.

      {¶5}   Shenigo appealed and advances three assignments of error:

             [1.] The trial court erred and abused its discretion in granting
             Turfco Landscaping a judgment against Shenigo for reason
             that Turfco Landscaping did not meet its burden of proof.

             [2.] The trial court erred and abused its discretion in granting
             Turfco Landscaping a judgment against Shenigo for reason
             that Turfco Landscaping’s evidence was insufficient.

             [3.] The trial court’s judgment in favor of Turfco Landscaping
             and against Shenigo was against the manifest weight of the
             evidence.

      {¶6}   Shenigo challenges the weight and sufficiency of the evidence, raising a

similar argument under each assignment of error:

             The trial court based [its] judgment solely on self-serving
             Sales Summaries produced and testified to by Turfco
             Landscaping. No other evidence was produced by Turfco
             Landscaping. No contracts, no bank records, no other

                                            3

Case No. 2020-P-0006
              testimony [sic]. Turfco Landscaping did not meet its burden of
              proof on these facts and its evidence was insufficient and the
              granting of the judgment in favor of Turfco Landscaping was
              against the manifest weight of the evidence.

       {¶7}   “A challenge to the sufficiency of the evidence * * * requires a court to

determine whether [a party] has met its burden of production at trial. * * * In contrast, in

deciding whether a [judgment] is against the manifest weight of the evidence, an appellate

court determines whether [a party] has appropriately carried its burden of persuasion.”

State v. Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997) (Cook, J.,

concurring). “In a civil case, in which the burden of persuasion is only by a preponderance

of the evidence, * * * evidence must still exist on each element (sufficiency) and the

evidence on each element must satisfy the burden of persuasion (weight).” Eastley v.

Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 19.

       {¶8}   The sufficiency of the evidence refers to “that legal standard which is

applied to determine whether the case may go to the jury or whether the evidence is

legally sufficient to support the jury verdict as a matter of law.”     (Citation omitted.)

Thompkins at 386. In a civil context, the relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prevailing party, any rational trier of fact could

have found the elements of the claim proven by a preponderance of the evidence, i.e.,

that the existence of facts supporting the claim is more likely than their nonexistence.

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus;

State ex rel. Doner v. Zody, 130 Ohio St.3d 446, 2011-Ohio-6117, 958 N.E.2d 1235, ¶

54.

       {¶9}   The weight of the evidence concerns “the inclination of the greater amount

of credible evidence, offered in a trial, to support one side of the issue rather than the

                                             4

Case No. 2020-P-0006
other.” (Emphasis sic.) (Citation omitted.) Thompkins at 387. “The [reviewing] court * *

* weighs the evidence and all reasonable inferences, considers the credibility of the

witnesses and determines whether in resolving conflicts in the evidence, the [finder of

fact] clearly lost its way and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new trial ordered.” (Citation omitted.) Id.; State v.

Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25 (“a reviewing court

asks whose evidence is more persuasive”).

       {¶10} “In order for a plaintiff to recover lost profits in a breach of contract action,

the amount of the lost profits, as well as their existence, must be demonstrated with

reasonable certainty.” Gahanna v. Eastgate Properties, Inc., 36 Ohio St.3d 65, 521

N.E.2d 814 (1988), syllabus. “Damages which are speculative are not recoverable.”

(Citation omitted.) Burlington Group, Inc. v. Chardon Lakes Inn Restaurant, Inc., 11th

Dist. Geauga No. 94-G-1839, 1995 WL 236919, *3 (Mar. 24, 1995). “Evidence of the past

performance of an established business ‘will form the basis for a reasonable prediction

as to the future.’” Id., quoting AGF, Inc. v. Great Lakes Heat Treating Co., 51 Ohio St.3d

177, 181, 555 N.E.2d 634 (1990).         “Although lost profits need not be proven with

mathematical precision, the evidence and theory of the case must provide the finder of

fact with known, reliable factors that can reasonably guide the computation of damages.”

(Citation omitted.) Carey v. Down River Specialties, Inc., 8th Dist. Cuyahoga No. 103595,

2016-Ohio-4864, ¶ 29; Charles R. Combs, Trucking Inc. v. Internatl. Harvester Co., 12

Ohio St.3d 241, 244, 466 N.E.2d 883 (1984) (lost profits “need only be reasonable, not

specific”).

       {¶11} At trial, Shane Polen (“Polen”), Turfco’s founder and owner, was the sole


                                              5

Case No. 2020-P-0006
witness to testify on behalf of Turfco. At the time of the lockout in February 2017, Turfco

had around seven employees primarily for salting and plowing, removing holiday lights,

edging and mulching. Polen testified, based on his experience in running Turfco, that the

profit margin on sales was around 40 percent.

       {¶12} Polen testified that for the period of February 1 through March 15, 2016,

Turfco generated sales in the amount of $38,243.65 from commercial snowplowing

customers that re-signed with the company every year. Polen testified that for that same

period of time in 2017, i.e., during the lockout, Turfco generated sales in the amount of

$9,569.20.

       {¶13} Polen further testified that the loss of the snow removal contracts at the time

of the lockout led to the loss of landscaping business, due to a loss of trust and credibility

with his customers. Expanding the timeline for calculating losses, he testified that Turfco

generated sales in the amount of $22,271.00 from February 1 through June 1, 2017. The

year prior, in 2016, Turfco had generated sales in the amount of $211,036.10 for that

same time period.

       {¶14} Counsel asked Polen to testify about the loss of Turfco’s two largest

customers.    Income from Ramco and HM Miller was $114,570.00 and $44,959.50,

respectively, from February 1 through June 1, 2016. Polen testified these customers

cancelled their contracts as a result of Turfco’s inability to service their properties during

the lockout and generated no income from February 1 through June 1, 2017.

       {¶15} Polen’s testimony was corroborated by the admission, without objection, of

Plaintiff’s Exhibit 6 (the 2016 accounting summaries) and Exhibit 7 (the 2017 accounting

summaries), which provide as follows:


                                              6

Case No. 2020-P-0006
                        Sales by Customer Summary
                         February 1 through March 15, 2016
       Graphic Detail                                            980.00
       Henry Wahner                                              740.00
       HM Miller – 1225 Waterloo Road                         23,386.50
       Hudson Presbyterian                                     2,510.01
       K.S.U. Alpha Phi House Corp.                            3,461.28
       K.S.U. Phi Gamma Theta                                    660.00
       Northeast Eye Surgeons                                  4,024.66
       Northeast Eye Surgeons – Stow                           1,597.86
       Paino Construction                                          0.00
       Portage Community Health Resources                        883.34
       Ramco                                                       0.00
       TOTAL                                                  38,243.65


                       Income by Customer Summary
                          February 1 through June 1, 2016
       Graphic Detail                                            980.00
       Henry Wahner                                              740.00
       HM Miller                                              44,959.50
       Hudson Presbyterian                                     4,183.35
       K.S.U. Alpha Phi House Corp.                            3,461.28
       K.S.U. Phi Gamma Theta                                    660.00
       Lemasters, Craig & Lisa                                25,262.25
       McDougal, Shel                                          4,058.00
       Northeast Eye Surgeons                                  7,199.32
       Northeast Eye Surgeons – Stow                           3,195.72
       Paino Construction                                          0.00
       Portage Community Health Resources                      1,766.68
       Ramco                                                 114,570.00
       TOTAL                                                 211,036.10


                        Sales by Customer Summary
                         February 1 through March 15, 2017
       Aberth, Eloise                                             15.00
       Bennett, Susan                                             50.00
       Berns, Richard & Faye                                      50.00
       Burns, Patrick                                             40.00
       Clevenger, Jean                                            40.00
       Flinn, James & Dorothy                                     15.00
       Henry Wahner                                              500.00
       Hudson Presbyterian                                     1,673.34

                                       7

Case No. 2020-P-0006
       K.S.U. Phi Gamma Theta                                  340.00
       Kendel, Jim & Wanda                                      40.00
       Korosa, Luan                                             40.00
       Kronander, Bob                                           50.00
       Lords House of Prayer                                    50.00
       Nicols, Bonnie                                           20.00
       Northeast Eye Surgeons                                4,024.66
       Northeast Eye Surgeons – Stow                         1,597.86
       Portage Community Health Resources                      883.34
       Sassaman, Kathy                                          40.00
       Scott, Chuck                                             40.00
       Shatrich, Harriet                                        15.00
       Shatrich, Stefanie                                       15.00
       Toth, Bob                                                15.00
       Toth, Louise                                             15.00
       TOTAL                                                 9,569.20


                        Income by Customer Summary
                           February 1 through June 1, 2017
       Aberth, Eloise                                           15.00
       Bellamy, Warren                                         120.00
       Bennett, Susan                                          110.00
       Berns, Richard & Faye                                   200.00
       Burns, Patrick                                          160.00
       Clevenger, Jean                                         160.00
       Deger, Lisa                                              90.00
       Flinn, James & Dorothy                                  105.00
       Henry Wahner                                          1,000.00
       Hudson Presbyterian                                   3,346.68
       K.S.U. Phi Gamma Theta                                  860.00
       Kendel, Jim & Wanda                                     140.00
       Korosa, Luan                                            160.00
       Kronander, Bob                                          200.00
       Lords House of Prayer                                   350.00
       Louis & Partners Design                               1,303.00
       McGinnis, Cheryl                                        120.00
       Nicols, Bonnie                                          140.00
       Northeast Eye Surgeons                                8,049.32
       Northeast Eye Surgeons – Stow                         3,195.72
       Pfaff, James                                            120.00
       Portage Community Health Resources                    1,766.68
       Sassaman, Kathy                                         160.00
       Scott, Chuck                                            160.00
       Shatrich, Harriet                                       105.00
                                        8

Case No. 2020-P-0006
       Shatrich, Stefanie                                                    105.00
       Toth, Bob                                                              15.00
       Toth, Louise                                                           15.00
       TOTAL                                                              22,271.40


      {¶16} Specifically, Polen’s testimony on direct examination was as follows:

            Q. And at this time, describe what your client base was like
            and give us a few examples of your clients?

            A. I had a very large client base and they were very loyal to
            me. I’ve had them forever. Like they just keep resigning with
            me every year.

            Q. Go to tab 6 and take a look at tab 6 and let me know what
            that document is and if that reflects your client base or some
            of your clients.

            A. Yeah. This is some of my clients. These are – the first one’s
            like some of, my commercial ones. Second one is also
            commercial.

            Q. Okay.

            A. So those are commercial ones that deal with snowplowing
            and – yeah, these are ones that I definitely did snowplowing
            on.

            Q. All right. Are these accurate numbers for what your sales
            were in 2016 during the months of February 1 through March
            16?

            A. Correct.

            Q. So during that six-week or so time, $38,243.65 in sales to
            these customers?

            A. Correct.

            Q. Were these customers – were any of those customers
            repeat customers that you had more than just during 2016?

            A. Yeah. All of them.



                                           9

Case No. 2020-P-0006
            Q. Okay. And then going to this next page, it looks like we’re
            extending this out rather than stopping at about the time you
            got your property back. This goes through June 1, 2016.
            Same customers?

            A. Yeah, the same customers minus – well, Ramco, they
            dropped me because they’re a very large –

            Q. Well, let’s get to that. This is not the year – this is not ’17?
            This is ’16?

            A. Yep.

            Q. And so $211,036.10 was your sales?

            A. Correct.

            Q. And based on your experience – and you had many of
            these customers repeatedly over the years?

            A. Correct.

            Q. Based on your experience running this company, what was
            your profit margin on sales?

            A. It was around 40 percent.

            Q. All right. So let’s compare to – well, let’s go down this list.
            What happened to Ramco in 2017? Did this dispute with
            Frank Shenigo affect your relationship with Ramco?

            A. Yes, because Ramco is a very large company and they
            have trucks that need to be in and out every day. And I
            couldn’t salt it, couldn’t plow it, couldn’t do anything with them.
            And they just asked me if I was able to take care of it and I
            said, no, I couldn’t do it.

            Q. What efforts did you make at that time, if any, or did Turfco
            make at, if any, to try to service your clients while you had no
            equipment?

            A. A guy named David Yost from Yost Landscaping stepped
            up to the plate and took care of a few that were in the Kent
            area because that’s where he plowed. So he plowed
            Northeast Eye and did the salting for me there, but he wasn’t
            going out to Ramco. That’s in Hudson. So I had to tell Rick

                                            10

Case No. 2020-P-0006
            Malson, the owner, that I couldn’t fulfill my contract. He was
            upset that I didn’t show up one day.

            Q. How about HM Miller?

            A. Oh yeah. HM Miller, I just couldn’t get out there. I had no
            dump trucks to do the work that he wanted me to do and –

            Q. What did you do for him?

            A. I did the snowplowing, plus I did like restoration lawns. So
            he does gas repair. And all winter long we would come and
            take the dirt off that was mounded up. Then we put topsoil
            down and seed it and straw it and it was all year.

            Q. And the trucks you had to do this work were at Frank
            Shenigo’s place?

            A. Yes.

            Q. Locked down?

            A. Yes.

            Q. Okay. Let’s go to tab 7. And explain the first page at tab 7,
            the chart that’s February 1 through March 15, explain what
            this is.

            A. These are more snowplow accounts.

            Q. Okay. But it’s for a different year; correct?

            A. Yep.

            Q. And does this reflect the business that Turfco did during
            the period February 1, 2017, through March 15, 2017?

            A. Yes.

            Q. And Ramco is not on there. Is that because you lost Ramco
            in 2017?

            A. Yes.




                                           11

Case No. 2020-P-0006
            Q. Same questions with the second page. It looks like this is
            for the period of February 1, 2017 through June 1, 2017; is
            that correct?

            A. Correct.

            Q. Does this reflect the amount of business that Turfco did
            during that time?

            A. Yes.

            Q. And that’s $22,271.40?

            A. Correct.

            Q. And as the owner and having been running the company,
            you attribute this – what do you attribute this decline in sales
            to?

            A. It was just because I didn’t have my equipment and just,
            you know, you lose the trust. Whenever you can’t show up,
            people don’t trust that you’re going to be there. Your credibility
            is lost.

            Q. What about when you got the equipment back in mid
            March?

            A. Yeah.

            Q. Why did – things did not just continue as usual?

            A. Only with the ones that I didn’t do snow removal with and
            the ones that weren’t upset that I wasn’t there to do their
            edging or their mulching right away. But most of it, it was just
            a bad relationship thing from then on.

            Q. Explain to the – let’s explain to the Court what do you do –
            I mean, I think of mulching and edging as a May, June thing,
            and maybe I’m behind the curve, but do you do that kind of
            stuff earlier than that?

            A. Yeah. We do our pruning early and then we jump into
            mulching and edging right away because we have – our
            company, there’s very few employees, we’ll say, and a lot of
            work. So we try to get our edging out of the way and our
            mulching out of the way. And then we can get into our

                                           12

Case No. 2020-P-0006
             landscape install, which is the grass and the plants and all
             that, installs, right when the prime time is. * * *

      {¶17} Polen testified that Turfco eventually went out of business due to the loss

of customer trust.

             Q. What happened to the company?

             A. Like it just – as soon as this happened, there was rumors
             saying that I was out of business. People were talking, because I
             didn’t have my equipment. No one saw it around. This is small
             town stuff and stuff. I lost some business due to the fact that I
             couldn’t get them salted in time or get the plow – get the snow
             plowed. And I just – they lost my – I lost my credibility. They lost
             their trust with me.

             Q. And so the damages you’re – Turfco is seeking is 40 percent
             of the difference in sales between 2016 – the six-month period –
             or five-month period in 2016 to 2017; is that right?

             A. Correct.

             Q. And we told the Court it was about $211,000.00 sales in that
             period through June of ’16, and it was down to $22,000.00. If we
             deduct that out and apply 40 percent, that was what you would
             have expected your profit to be?

             A. Yeah.

             Q. And that would have been with gas paid, mulch paid,
             employees paid?

             A. Correct.

      {¶18} Based on Polen’s testimony, the trial court determined Turfco’s damages

from lost profits to be $75,506.04, representing the difference between 2016 sales from

February 1 through June 1 ($211,036.10) and 2017 sales for the same period

($22,271.40) multiplied by a 40 percent profit margin.

      {¶19} We conclude that Polen was competent to testify as to Turfco’s sales for

2016 and 2017 and as to the value of specific contracts. As the owner of the corporation

                                           13

Case No. 2020-P-0006
with few employees, Polen had personal knowledge of the business, its clients, and its

sales. “‘[M]ost courts have permitted the owner or officer of a business to testify to the

value or projected profits of the business, without the necessity of qualifying the witness

as an accountant, appraiser, or similar expert * * * because of the particularized

knowledge that the witness has by virtue of his or her position in the business.’” Raymond

v. Raymond, 10th Dist. Franklin No. 11AP-363, 2011-Ohio-6173, ¶ 11, quoting the

Advisory Committee Notes for the 2000 Amendments to Fed.R.Evid. 701 (noting the

federal rule parallels the Ohio rule); 1 McCormick, Evidence, Section 10 (8th Ed.Mosteller

Ed.2020) (“lay employees of a business are often held to have enough ‘personalized

knowledge’ of the business’ operation to testify about such topics as the amount of its

profits”).

        {¶20} We further conclude that the trial court’s calculation of damages is not

against the manifest weight of the evidence and, therefore, is supported by sufficient

evidence. Polen’s testimony and accounting records, without any evidence from Shenigo

contradicting the testimony or challenging Polen’s credibility in this regard, demonstrate

Turfco’s damages with reasonable certainty. The 2016 summaries list Turfco’s repeat

commercial snowplowing clients. Polen testified that Turfco’s relationship with these

repeat customers, including the corporation’s two largest accounts, was negatively

affected by the lockout in February 2017. The 2017 summaries corroborate that many of

those repeat customers did not generate any sales income for Turfco through June 2017.

Considering only those customers that generated income from February through June

2016 that did not generate any income for that same time period in 2017, the amount of

lost profits actually amounts to $77,316.41:


                                            14

Case No. 2020-P-0006
                    Customer                    February 1 through June 1, 2016
        Graphic Detail                                                   980.00
        HM Miller                                                     44,959.50
        K.S.U. Alpha Phi House Corp.                                   3,461.28
        Lemasters, Craig & Lisa                                       25,262.25
        McDougal, Shel                                                 4,058.00
        Paino Construction                                                  0.00
        Ramco                                                        114,570.00
        TOTAL                                                        193,291.03

The trial court arrived at the lesser and more accurate amount of $75,506.04 by including

the income generated from the additional residential clients serviced in 2017, presumably

due to the loss of certain commercial accounts.

      {¶21} Shenigo’s assignments of error are without merit.          We note a slight

calculation error, however, that requires modification of the award. The magistrate’s

decision omitted 40 cents from the 2017 income total. The trial court then used the

magistrate’s inaccurate calculation when it recalculated the profit margin. The difference

amounts to 16 cents. We therefore modify the award in favor of Turfco to $75,505.88.

The judgment of the Portage County Court of Common Pleas is affirmed as modified.



MARY JANE TRAPP, P.J., concurs,

MATT LYNCH, J., dissents with a Dissenting Opinion.


                          _____________________________



MATT LYNCH, J., dissents with a Dissenting Opinion.


      {¶22} Damages may be awarded for lost profits when the existence of lost profits

and the amount thereof are established with reasonable certainty. Gahanna v. Eastgate


                                           15

Case No. 2020-P-0006
Properties, Inc., 36 Ohio St.3d 65, 521 N.E.2d 814 (1988), syllabus. Lost profits may be

established “with reasonable certainty through the use of such evidence as expert

testimony, economic and financial data, market surveys and analyses, business records

of similar enterprises, and any other relevant facts.” AGF, Inc. v. Great Lakes Heat

Treating Co., 51 Ohio St.3d 177, 555 N.E.2d 634 (1990), paragraph three of the syllabus.

      {¶23} In the present case, Turfco Landscaping’s damage claims are based on

faulty methodology and are unsupported by any documentary evidence. In two cases,

Turfco established lost profits with arguable certainty. But even in these cases, the

evidence is contradictory and remains unsupported. Accordingly, I respectfully dissent.

      {¶24} The damage award affirmed by the majority was calculated by comparing a

partial sampling of Turfco’s sales from February 1 through June 1 in 2016 with a different

partial sampling of Turfco’s sales for the same period in 2017. It is presumed that the

difference in sales is wholly attributable to the six-week lockout that occurred in February

and March of 2017.

      {¶25} The 2016 figures are based on the sales generated by 13 clients in an

Income by Customer Summary prepared for trial.           In no case are Turfco’s figures

established by company documents. The only actual evidence of damages is Polen’s

testimony which, however, depends on the prepared summaries.

      {¶26} These 13 clients purportedly accounted for $211,036.10 in sales for the

period from February 1 to June 1 in 2016. It must be emphasized that this Summary is

partial and incomplete. Polen testified that it represented his “strictly commercial” clients

despite individuals’ names such as “Henry Wahner” and “McDougal, Shel” appearing on

the list. Nor is the Summary comprehensive even with respect to commercial clients.


                                             16

Case No. 2020-P-0006
Polen testified there were others, such as Suffield Township, “which I don’t see in here.”

       {¶27} The 2017 figures are based on the sales generated by 28 clients in another

Customer Summary prepared for trial. According to Polen, these were his “residential”

plowing accounts. Six of the clients from the 2016 Summary reappear in the 2017

Summary. Among the remaining 22 clients, there are commercial clients such as the

“Lords House of Prayer” and “Louis & Partners Design” interspersed among the names

of individuals. Like the 2016 Summary, the 2017 Summary is incomplete. When asked

if there was other work or customers not reflected in the 2017 Summary, Polen

responded: “Oh, jeez. I would have to have, like, the computer in front of me to look at

it.”

       {¶28} It should be obvious that no reasonably certain figure for the change in

Turfco’s sales from 2016 to 2017 can be obtained by comparing sales for two random

samplings of clients. Even presuming the accuracy of the figures contained in the

Summaries, what evidentiary value is there in comparing a list of primarily commercial

clients with a list of primarily residential clients? Such a methodology is nonsensical and

cannot produce any reliable measure of Turfco’s damages.

       {¶29} Assuming, arguendo, that an accurate figure for the decline in Turfco’s sales

from 2016 to 2017 existed, there is no evidence to substantiate the claim that the decline

was proximately caused by the 2017 lockout. Polen’s testimony cannot support such a

claim. He testified vaguely about “this is small town stuff” and “lost credibility.” But only

in the cases of Ramco and HM Miller did he expressly state: “I lost them because I couldn’t

fulfill their expectations for the month of February.”

       {¶30} The Summaries themselves attest that the difference in sales cannot be


                                             17

Case No. 2020-P-0006
solely attributed to business lost as a result of the lockout. Among the clients that appear

in both the 2016 and 2017 Summaries, it should be noted that the income generated by

Henry Wahner increased from $740 in 2016 to $1,000 in 2017; Hudson Presbyterian’s

sales decreased from $4,183.35 in 2016 to $3,346.68 in 2017; whereas sales for

Northeast Eye Surgeons increased from $7,199.32 in 2016 to $8,049.32 in 2017. These

are significant changes in sales that, based on the evidence in the record, had nothing to

do with the 2017 lockout.

      {¶31} There are still further deficiencies in the damage calculation based on a

comparison of the 2016 and 2017 Summaries.                Turfco’s landscaping business

encompassed a variety of services not all of which would have been affected by a lockout

occurring in February and March 2017. Yet we have no testimony as to the nature of the

services utilized by the various clients identified in the Summaries.

      {¶32} Even in the case of Ramco, representing the single largest client

purportedly lost as a result of the lockout, the evidence is equivocal rather than reasonably

certain. Polen testified expressly that Turfco lost Ramco as a client as a result of not

being able to fulfill its expectations “for the month of February.” According to the sales

Summary for February 1 through March 15, 2016, however, Ramco did not generate any

sales during this period. In other words, Polen claims that Ramco required snow plowing

services during the month of February, but the February sales report indicates that the

Ramco account generated “0.00” in sales. After March 15, when plowing services would

rarely be needed, Ramco generated the $144,507 in sales – representing well over half

the purported commercial sales for 2016. If, as Polen testified, Turfco lost Ramco

because it could not perform plowing services during the 2017 lockout, one would expect


                                             18

Case No. 2020-P-0006
Ramco to generate sales during the winter of 2016. But Turfco’s own evidence does not

indicate any sales generated by Ramco until after March 15 of that year.

      {¶33} With respect to lost profits, it has been held: “More is required of the plaintiff

than merely his assertion (either directly or through an expert witness) that he would have

made a particular amount in profits. Unless the figure is substantiated by calculations

based on facts available or in evidence, the courts will properly reject it as speculative or

uncertain.” (Citation omitted.) Kinetico, Inc. v. Independent Ohio Nail Co., 19 Ohio

App.3d 26, 30, 482 N.E.2d 1345 (8th Dist.1984); Rhodes v. Rhodes Industries, Inc., 71

Ohio App.3d 797, 809, 595 N.E.2d 441 (8th Dist.1991) (“[t]here must be more than a

conclusory statement as to the amount of lost profits”); accord Matco Tools Corp. v.

Urquhart, 435 F.Supp.3d 802, 813 (N.D.Ohio 2020).

      {¶34} That Turfco suffered actual damages as a result of the lockout is entirely

probable. The award of damages in the present case, however, is speculative and

uncertain. The figures contained in the sales Summaries are not based on facts in

evidence. The procedure of comparing sales figures based on different client samplings

is fundamentally flawed. The figures contained in the Summaries are inconsistent and

even contradictory to Polen’s testimony. Accordingly, Turfco has failed to demonstrate

damages with reasonable certainty, and I would reverse the judgment of the trial court.




                                             19

Case No. 2020-P-0006